Claimant, a computer technology teacher, was discharged from her employment after she acted in a rude and unprofessional manner during the course of a meeting with her mentor and a student’s parents. Approximately one month before this incident, claimant received a written warning from the employer regarding similar behavior displayed at a school open house. That notice expressly advised claimant that further conduct of the same or a related nature could lead to her discharge.
“An employee’s unprofessional and discourteous conduct, which is detrimental to the interest of an employer, has been held to constitute disqualifying misconduct” (Matter of Childs [Kaleida Health—Commissioner of Labor], 42 AD3d 620, 621 [2007] [citations omitted]; see Matter of Cameron [Commissioner of Labor], 15 AD3d 722 [2005]). Here, the credible evidence *1125establishes that claimant arrived late for a scheduled meeting with her mentor and a student’s parents, refused to sit at a table with those individuals, refused to respond to the parents’ questions regarding her teaching credentials and prior experience and generally displayed a discourteous and unprofessional demeanor. Such evidence is more than sufficient to support the Unemployment Insurance Appeal Board’s ruling that claimant’s behavior constituted disqualifying misconduct. To the extent that claimant denies behaving in an unprofessional manner or contends that she actually resigned her position due to intolerable working conditions—the latter of which is not borne out by the record before us—we need note only that such claims presented a credibility issue for the Board to resolve (see e.g. Matter of Kazaka [Commissioner of Labor], 46 AD3d 1071 [2007]; Matter of Parker [Commissioner of Labor], 274 AD2d 734 [2000]). Accordingly, the Board’s decision is affirmed.
Cardona, P.J., Mercure, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the decision is affirmed, without costs.